EXHIBIT 2 ADVANCED BIOENERGY, LLC INVESTOR RIGHTS AGREEMENT (SDWG) Page 1. Definitions. 1 2. Registration Rights. 4 Demand Registration. 4 Company Registration. 5 Underwriting Requirements. 6 Obligations of the Company. 7 Furnish Information. 9 Expenses of Registration. 9 Indemnification. 9 Reports Under Exchange Act. 12 Limitations on Subsequent Registration Rights. 12 “Market Stand-off” Agreement. 13 Restrictions on Transfer. 13 Termination of Registration Rights. 16 3. Board Rights. 16 Board Rights. 16 Observer Rights 16 Termination of Board Rights. 16 Termination of Observer Rights 16 Confidentiality. 17 4. Additional Covenants. 17 Extraordinary Transactions. 17 Meetings of the Board. 17 Successor Liability. 17 Board Expenses. 18 5. Miscellaneous. 18 Successors and Assigns. 18 Governing Law. 18 Counterparts; Facsimile. 19 Titles and Subtitles. 19 Notices. 19 Amendments and Waivers. 19 Severability. 20 Aggregation of Securities. 20 Entire Agreement. 20 Delays or Omissions. 20 Schedule A- Schedule of Holders i ADVANCED BIOENERGY, LLC INVESTOR RIGHTS AGREEMENT This Investor Rights Agreement (this “Agreement”) is made as of the 8th day of November, 2006, by and between Advanced BioEnergy, LLC, a Delaware limited liability company (the “Company”), and South Dakota
